Citation Nr: 1517415	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right leg/ankle distal tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rendered for the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, by rating decision in January 2011, the RO granted an increased 10 percent disability rating for the Veteran's right ankle disability, effective September 24, 2007 (the date of service connection).  However, inasmuch as a higher rating is available for the right ankle disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Documents of record indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA), in part due to his right ankle disability.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Moreover, although this is an increased rating claim, the records may be relevant to the current appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("Relevant records for the purpose of [section] 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.")  Evidence is not irrelevant merely because it predates the filing of the claim. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2014) (providing, inter alia, that it is essential "in the evaluation of disability, that each disability be viewed in relation to its history").

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Board notes that the Veteran last underwent VA examination for compensation and pension purposes in December 2009.  In an April 2015 brief, the Veteran's accredited representative essentially argued that as the last VA examination was performed nearly six years ago, it is too old to adequately evaluate the current state of the service-connected disability.  It was essentially argued that the Veteran's right ankle disability has increased in severity since his prior VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records from the Social Security Administration and VA Medical Center Boston.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected right ankle disability.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the right ankle:

a.  The examiner should indicate if the right leg/ankle distal tibia/fibula fracture has resulted in nonunion or malunion of the tibia/fibula;

b.  The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

c.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected right leg/ankle distal tibia/fibula fracture (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

d.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

e.  The examiner should indicate if the degree of impairment manifest by the right leg/ankle distal tibia/fibula fracture is best described as either slight, moderate, or marked.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




